Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 16, 2018

                                       No. 04-18-00211-CV

                      Nancy L. TANKERSLEY and Charlie R. Tankersley,
                                      Appellants

                                                 v.

                          TRIPLE I. RANCHES, A Texas Partnership,
                                        Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 13940
                        Honorable Spencer W. Brown, Judge Presiding

                                          ORDER
        Appellants, Charlie R. Tankersley and Nancy L. Tankersley, filed a notice of bankruptcy
stating they are the debtors in a Chapter 13 bankruptcy proceeding currently pending in the
United States Bankruptcy Court for the Western District of Texas, Austin Division, case number
18-11027. See TEX. R. APP. P. 8.1. Accordingly, we ORDER this appeal abated and removed
from the court’s active docket; it will be reinstated only upon proper motion. See id. R. 8.2, 8.3;
4TH TEX. APP. (SAN ANTONIO) LOC. R. 4. It is the parties’ responsibility to immediately notify
this Court once the automatic bankruptcy stay is lifted. For administrative purposes, the appeal
will be treated as a closed case, unless and until it is reinstated in accordance with Rule 8.3 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 8.3.

        We further order the clerk of this court to send copies of this order to the trial court
clerk, the court reporter, Charlie R. and Nancy L. Tankersley, and all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2018.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court